In an action to recover damages for false imprisonment and assault, the plaintiff appeals from a judgment dismissing her complaint at the close of her case for failure of proof. The allegation in the complaint was that the tortious acts were committed by two employees of defendant, the proprietor of a store for the sale of ladies’ apparel. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. There was proof sufficient to make out a prima facie case of false imprisonment and assault. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.